Name: Commission Regulation (EEC) No 3475/85 of 9 December 1985 amending Commission Regulation (EEC) No 2823/85 imposing a provisional anti-dumping duty on imports of certain clogs originating in Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/ 18 Official Journal of the European Communities 11 . 12. 85 COMMISSION REGULATION (EEC) No 3475/85 of 9 December 1985 amending Commission Regulation (EEC) No 2823/85 imposing a provisional anti-dumping duty on imports of certain clogs originating in Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, After consultations within the Advisory Committee as provided for by the above Regulation, Whereas the Commission, by Regulation (EEC) No 2823/85 (2) imposed a provisional anti-dumping duty on imports of certain clogs originating in Sweden ; Whereas, following representations from certain interested parties and from the customs authorities of certain Member States requesting further clarity in the descrip ­ tion of the product concerned, the Commission considers it appropriate that the product description in Regulation (EEC) No 2823/85 be amended to read : clogs with outer soles of leather, composition leather, rubber or artificial plastic material and with uppers of leather or leather covered with PVC', HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2823/85 is hereby amended as follows : (a) On page 11 , point A.1 , lines 4 to 6 and on page 13, Article 1.1 , 'clogs with outer soles of leather or leather covered with PVC and with uppers of leather' is replaced by 'clogs with outer soles of leather, composi ­ tion leather, rubber or artificial plastic material and with uppers of leather or leather covered with PVC'. (b) On page 11 , point A.1 , line 18 and on page 13 , Article 1.1 , 'NIMEXE code 64.02-41 ' is replaced by 'NIMEXE code ex 64.0241 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1985 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 201 , 30 . 7. 1984, p . 1 . (2) OJ No L 268 , 10 . 10 . 1985, p . 11 .